Citation Nr: 9929447	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine or neck injury. 


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for a neck and/or cervical spine condition.  An 
unappealed RO decision in June 1946 denied the veteran's 
claim for service connection for residuals of a neck injury.  
A  July 1987 Board decision denied the veteran's application 
to reopen that claim.  A May 1993 rating decision found that 
the additional evidence submitted by the veteran did not 
constitute new and material evidence to reopen the claim for 
service connection for residuals of a neck injury; the 
veteran was properly notified of this decision in June 1993, 
but did not thereafter enter notice of disagreement (NOD) 
with the May 1993 decision within one year of notice of the 
decision.  Therefore, the May 1993 denial of the veteran's 
claim to reopen became a "final" decision.  38 U.S.C.A. 
§ 5107 (West 1991). 

In September 1995, the veteran entered a claim for service 
connection for a left knee condition and left leg scar.  A 
September 1995 rating decision denied the veteran's claims on 
these issues, and in November 1995 the veteran was notified 
of this decision.  Thereafter, the veteran did not enter a 
NOD to the denial of service connection for a left leg scar.  
In May 1996, the veteran submitted an Application for 
Compensation, listing a knee condition.  Therefore, as this 
"application" was received within a year of notice of the 
November 1995 denial to reopen claim for service connection 
for a left knee condition, and expresses a desire to have 
service connection granted for a knee condition, the Board 
will construe this submission as a NOD with the November 1995 
denial.  Thereafter, a SOC on this issue was issued on August 
11, 1997.  However, the veteran did not enter a substantive 
appeal until October 30, 1997 (liberally construing a VA Form 
646 addressing this issue as a substantive appeal).  

In May 1996, the veteran submitted a claim for an increased 
rating for his service-connected residuals of a fracture of 
the fifth metacarpal of the left hand.  A rating decision in 
May 1996 denied the claim for an increased rating.  In 
February 1997 (on a VA Form 9), the veteran expressed that 
his left hand a left arm had experienced progressive atrophy.  
The Board liberally construes this writing as NOD to the May 
1996 rating decision's denial of increase for his service-
connected residuals of a fracture of the fifth metacarpal of 
the left hand.  Thereafter, on August 11, 1997, a 
supplemental statement of the case was issued addressing the 
issue of increased rating for this disability.  However, the 
veteran did not enter a substantive appeal until October 30, 
1997 (liberally construing a VA Form 646 addressing this 
issue as a substantive appeal). 

Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a), (b) (1998).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Before the 
Board may, in the first instance, find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely NOD or untimely substantive appeal, VA must accord 
the veteran an opportunity to submit evidence or argument on 
these procedural issues.  See Marsh v. West, 11 Vet. App. 
468, 470-71 (1998);
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Board notes that this is the first time that the 
appellant has been notified that a timely substantive appeal 
was not filed with respect to his claims of entitlement to 
service connection for a left knee condition and left leg 
scar, and an increased rating for his service-connected 
residuals of a fracture of the fifth metacarpal of the left 
hand.  He has not yet been afforded an opportunity to present 
argument and/or evidence on the question of timeliness, nor 
has he been provided a statement of the case or a 
supplemental statement of the case with respect to the issue 
of the timeliness and/or adequacy of his appeal of that 
claim.  Consequently, the Board will remand the matter to the 
RO to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(1998).  (See REMAND which follows the order of this 
decision.)

The veteran has not filed a NOD to denial of service 
connection for bilateral hearing loss or tinnitus (March 1998 
rating decision).  Without a NOD to the issue of service 
connection for bilateral hearing loss or tinnitus, the Board 
does not have jurisdiction over these issues; therefore, the 
issues of service connection for bilateral hearing loss and 
tinnitus are not currently on appeal to the Board. 

A review of the record shows that, by letter addressed to the 
veteran and dated in January 1998, a service officer with 
AMVETS informed the veteran that that organization no longer 
wished to represent him during this appeal.  The written 
notice was received by the RO in January 1998, prior to the 
certification of the appeal to the Board, but it is not clear 
whether the veteran received such notice. 38 C.F.R. § 20.608 
(a) (1998).  Accordingly, the Board sent a letter to the 
veteran in January 1999, notifying him of AMVETS withdrawal 
of representation; a VA Form 21-22A was enclosed providing 
the veteran with an opportunity to choose another 
representative.  The veteran subsequently indicated in a 
letter to the Board, received in February 1999, that he had 
contacted the Veterans of Foreign Wars "to explore 
representative possibility-that is under negotiation"; the 
veteran requested a 30 to 60 day extension "that we may 
resolve the matter to everyone's satisfaction".  A 30 day 
extension was granted but the veteran has not submitted a VA 
Form 21-22 or any other correspondence indicating that he has 
appointed a service organization as his representative.  (The 
only documents submitted were duplicate evidence, including 
previously considered service medical records.)  Accordingly, 
the Board will proceed with its appellate review without 
further delay  


FINDINGS OF FACT

1.  An unappealed RO decision in June 1946 denied the 
veteran's claim for service connection for residuals of a 
neck injury; a July 1987 Board decision denied the veteran's 
application to reopen that claim; and in an unappealed May 
1993 decision, the RO found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for residuals of a cervical spine or neck injury. 

2.  Evidence added to the record since the May 1993 RO 
decision is either cumulative of previously considered 
evidence or not so significance that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

CONCLUSIONS OF LAW

1.  The May 1993 RO rating decision, denying the veteran's 
claim to reopen the issue of entitlement to service 
connection for residuals of a neck injury, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  Evidence received since the May 1993 rating decision is 
not new and material, and the veteran's claim for service 
connection for residuals of a cervical spine and neck injury 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. 
App. 209, 215-218 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed."  See Winters, 12 Vet. App. at 
206.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  Hodge, supra.

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That is, if the evidence contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability it should be 
considered, regardless whether it changes the original 
outcome.  Id.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An unappealed RO decision in June 1946 
denied the veteran's original claim for service connection 
for residuals of a neck injury.  A July 1987 Board decision 
found that the veteran had not presented new and material 
evidence to reopen the prior final June 1946 RO decision.  A 
May 1993 RO decision found that the additional evidence 
submitted by the veteran did not present new evidence to 
warrant a change in the 1987 Board denial.  The veteran did 
not enter notice of disagreement with the May 1993 RO rating 
decision.  

The May 1993 rating decision became final when the veteran 
did not file a NOD within one year of the date that he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the May 1993 
rating decision, the last disposition in which the veteran's 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The evidence which was of record at the time of the May 1993 
RO rating decision which denied reopening a claim for service 
connection for residuals of a neck condition included service 
medical records, a VA compensation examination, VA outpatient 
treatment records, a private chiropractor statement, a 
summary of a 1986 cervical laminectomy, lay statements, and 
personal hearing testimony of the veteran.  Service medical 
records reflect that in June 1943 the veteran was seen for 
complaints of pain in the region of the cervical vertebra 
following an airplane crash, with findings of tenderness over 
the cervical vertebra, diagnosed as acute, nonsuppurative 
myositis of the neck muscles.  Upon discharge, the veteran 
was noted to have been in an improved condition.  In July 
1943, the veteran was hospitalized for complaints of 
continuing neck pain and soreness, examination revealed mild 
spasm and tenderness of the posterior cervical muscles, and 
very slight limitation of rotation of the neck, resulting in 
an impression of neck sprain.  In August 1943, the veteran 
had no complaints and was released to duty.  At service 
separation in August 1943, no complaints or findings 
regarding the neck or cervical spine were entered.

During a VA compensation examination in April 1946, the 
veteran had no complaints regarding the neck, and there were 
no significant clinical findings.  He gave a history of two 
broken cervical vertebrae in an airplane crash in service in 
June 1943.  

In March 1983, the veteran was seen at VA with complaints of 
an occasional neck twinge radiating to the shoulders.  He 
gave a history of a neck injury in an airplane crash in 
service.  X-rays of the cervical spine revealed narrowing of 
the C5, C6, and C7 intervertebral spaces, with some sclerosis 
of the articulating bones, with marginal osteophytes present, 
and encroachment of the neural foramina between C3, C4, and 
C5 on the left and C5, C6, and C7 on the right.  There was no 
evidence of recent fracture or dislocation.  The 
radiologist's impression was spondylosis of the cervical 
spine.  

Between October 1983 and February 1984, the veteran was seen 
at VA for complaints referable to cervical spondylosis and 
radiculopathy.  

In a letter dated in March 1984, a private chiropractor 
indicated that he treated the veteran between October and 
December 1983 for pain in the right upper back.  In May 1986, 
the veteran underwent a cervical laminectomy at a VA hospital 
due to spondylosis at C5-C6 and C6-C7.  In September 1986, 
several lay statements referred to the veteran's neck injury 
in an airplane crash during service.  During a personal 
hearing in March 1987, the veteran testified regarding a 
plane crash in January 1943 during service, that he was told 
he was severely injured and had a cracked cervical vertebra, 
that he underwent a cervical laminectomy in 1986, that there 
were no X-rays of the neck conducted from service separation 
to 1986, and that there was an onset of severe neck pain in 
1983. 

Pertinent evidence added to the record since the May 1993 
rating decision includes duplicates of service medical 
records and a summary of the 1986 cervical laminectomy, 
statements of the veteran, a December 1995 VA compensation 
examination, 1995 and 1996 VA outpatient treatment reports, 
and a May 1997 private physician letter.  The service medical 
records and 1986 cervical laminectomy report are not "new" 
because they are duplicates of service medical record entries 
and a laminectomy report which were before the RO at the time 
of the prior final rating decision in May 1993.  The 
veteran's statements are cumulative because they contain no 
additional information that was not before the RO at the time 
of the prior final rating decision in May 1993 in the form of 
histories, written statements, and hearing testimony.  The 
evidence previously of record includes the veteran's 
histories of a neck injury in service, including his 
statements that he fractured his cervical spine in service.  

The additional evidence received since May 1993 which was not 
of record at the time of the previous final RO decision.  
Specifically, a December 1995 VA compensation examination, 
1995 and 1996 VA outpatient treatment reports, and a May 1997 
private physician letter have not been previously submitted.  
However, these only demonstrate that the veteran currently 
has a disorder of the neck or cervical spine, post-operative 
laminectomy in 1986, diagnosed as osteoarthritis (or 
degenerative joint disease) of the cervical spine.  The fact 
that the veteran had osteoarthritis (or degenerative joint 
disease) of the cervical spine, which resulted in a 
laminectomy in 1986, are facts which were known and 
considered at the time of the May 1993 RO rating decision.  
Therefore, this additional evidence is not essentially 
cumulative of previously considered evidence and it is not 
material because it not suggest that the veteran's currently 
diagnosed arthritis of the cervical spine is etiologically 
related in any way to service, including a neck injury.  The 
Board finds that this additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim is not reopened and the RO's 
May 1993 rating decision remains final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.104(a), 3.156(a).

The Board notes that a claim for service connection may be 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology. Savage v. Gober, 10 
Vet. App. 488, 493 (1997).   However, in the veteran's case, 
no competent medical evidence has been added to the record 
since May 1993 relating the veteran's current disorder of the 
neck or cervical spine to any incident or manifestation 
during his period of active service, including a plane crash 
and neck injury in service in June 1943, or to any continuous 
post-service symptomatology.  It is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service or post-service 
symptomatology.  As a result, the veteran's lay opinion, no 
matter how often and in varied forums repeated, does not 
present a sufficient basis to establish the required nexus.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Neither the 
veteran's statements nor his representative's arguments 
constitute competent medical evidence, because there is no 
indication that either has the medical training, expertise, 
or diagnostic ability to competently link the veteran's 
currently diagnosed cervical spine (osteoarthritis; 
degenerative joint disease) or neck disorder with an injury 
to the neck during service or with any continuous post-
service symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).







ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a cervical spine or neck injury, the appeal is 
denied. 


                                                           
REMAND

As noted in the introduction to the above decision, this is 
the first time that the appellant has been notified that a 
timely substantive appeal was not filed with respect to his 
claims of entitlement to service connection for a left knee 
condition and left leg scar, and an increased rating for his 
service-connected residuals of a fracture of the fifth 
metacarpal of the left hand.  As he has not yet been afforded 
an opportunity to present argument and/or evidence on the 
question of timeliness, and since he has not been provided a 
statement of the case or a supplemental statement of the case 
with respect to the issue of the timeliness and/or adequacy 
of his appeal of those claims, the Board will remand the 
matter to the RO to avoid the possibility of prejudice.  38 
C.F.R. § 19.9 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should advise the appellant that 
he has failed to file a timely 
substantive appeal with respect to the 
issues of entitlement to service 
connection for a left knee condition and 
left leg scar, and an increased rating 
for his service-connected residuals of a 
fracture of the fifth metacarpal of the 
left hand, and give him the opportunity 
to submit any argument, evidence, or 
comment with respect to the proper 
appellate status of the issues, as well 
as an opportunity to request a hearing on 
the matter if he so desires.  Then, if 
the determination is unfavorable to the 
appellant, the RO should review the 
record and issue a supplemental statement 
of the case on the question of whether 
the appeal was properly perfected for 
review by the Board.  The supplemental 
statement of the case should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals.

Thereafter, the appellant should be given the opportunity to 
respond to the supplemental statement of the case.  The case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.

The purpose of this REMAND is to ensure due process to the 
appellant.  No action is required by the appellant until he 
receives further notice.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


